 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   SHANNON KIMBALL,                                     Civil No. 3:19-CV-06246-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s applications for disability insurance benefits and supplemental security

17   income under Title II and Title XVI of the Social Security Act be REVERSED and

18   REMANDED to the Commissioner of Social Security for a new decision. On remand, the

19   Commissioner will assign this case to a different administrative law judge for a new hearing and

20   a new decision.

21
              Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. §
22
     2412, upon proper request to this Court.
23

24

     Page 1         ORDER - [3:19-CV-06246-MAT]
 1
              DATED this 28th day of May, 2021.
 2

 3                                                A
                                                  MARY ALICE THEILER
 4                                                United States Magistrate Judge

 5

 6
     Presented by:
 7
     s/ Leisa A. Wolf
 8   LEISA A. WOLF
     Special Assistant United States Attorney
 9   Office of the General Counsel
     Social Security Administration
10   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
11   Telephone: (206) 615-3621
     Fax: (206) 615-2531
12   leisa.wolf@ssa.gov

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-06246-MAT]
